DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed October 21, 2022.
Claims 3-4, 9, 11, 14-15, and 20 were previously canceled.
Claims 21-23 have been previously added.
Claims 1, 10, and 12 are currently amended.
Claims 2, 5-8, 13, 16-19, and 21-23 are in their original or a previous presentation.
Claims 1-2, 5-8, 10, 12-13, 16-19, and 21-23 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 10, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giordano (US PG Pub. 2017/0300627) in view of Fisher (US PG Pub. 2018/0130548), in further view of Khaund (US PG Pub. 2019/0188653).

Claim 1
	Regarding claim 1, Giordano teaches
A computer-implemented method for storing and processing electronic medical records, the method comprising:
Par. [0039], “This document generally describes systems, methods, devices, and other techniques for managing electronic medical records in a distributed computing system. The techniques described herein can, in some cases, provide reliable and efficient access controls that protect medical records from unauthorized use, while also facilitating secure and efficient sharing of medical records among authorized users.”
Receiving, by a node in a blockchain system, an electronic medical record for a patient
Par. [0039], “For example, a collection of independent nodes in a computing network may each maintain a respective instance of a distributed ledger. The distributed ledger may store records of transactions that have occurred on the network, including information about medical records for a population of patients. In particular, the distributed ledger may store, among records of other transactions, a record of every attempt made to access a given medical record maintained on the network… In some implementations, this can be accomplished, for example, by way of cryptographic techniques and a blockchain-based ledger.”
Incorporating the electronic medical record into a blockchain maintained by the blockchain system
Par. [0039], “For example, a collection of independent nodes in a computing network may each maintain a respective instance of a distributed ledger. The distributed ledger may store records of transactions that have occurred on the network, including information about medical records for a population of patients. In particular, the distributed ledger may store, among records of other transactions, a record of every attempt made to access a given medical record maintained on the network… In some implementations, this can be accomplished, for example, by way of cryptographic techniques and a blockchain-based ledger.”
Including data corresponding to the electronic medical record in a data block, broadcasting the data block in the blockchain system, determining whether the data block is accepted in the blockchain system, and, In response to a determination that the data block is accepted in the blockchain system, adding the data block to the blockchain
Par. [0039], “The distributed ledger may store records of transactions that have occurred on the network, including information about medical records for a population of patients. In particular, the distributed ledger may store, among records of other transactions, a record of every attempt made to access a given medical record maintained on the network.”
Par. [0043]-[0050] describes the operation of the blockchain system by describing receiving transaction data as blocks, broadcasting the blocks to all the nodes across the distributed computing environment, and adding the block of transaction data to the ledger upon a consensus validating the data in the block.
Determining, by the node, whether the electronic medical record incorporated into the blockchain contains a prescription
Par. [0078], “As a result of the appointment, the physician 402 may generate one or more medical records that include a diagnosis of the ailment, lab results related to the diagnostic, and a prescription that the physician 402 has written for the patient 412 for medication to treat the ailment.”
This shows that prescriptions can be entered into the system by a doctor.
Par. [0081], “For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy.”
In order to send any new prescriptions to the pharmacy, the system must first be able to identify that a new prescription has been added to the record.
In response to a determination that the electronic medical record incorporated into the blockchain contains a prescription, notifying the patient of the prescription
Par. [0081], “In some implementations, after the patient's smart contract 408 has added a new medical record to the medical profile of the patient 412, the contract 408 can automatically generate an alert for the patient 412, such as by sending an e-mail message or text message (e.g., SMS message) to the patient 412. The patient alert is represented in FIG. 5 at stage 5 (422), for example. In some implementations, the patient's smart contract 408 may send a new medical record to a third party either automatically or on request of the patient 412 (see stage 4 (420)).”
This shows that the patient can be notified in response to any new records being added.
Receiving an updated prescription status and incorporating the updated prescription status into the blockchain
Par. [0081], “The pharmacist linked to the third party smart contract 410 may fill the prescription and may then call the smart contract 410 to identify when the prescription has been filled. The smart contract 410 may then automatically notify the patient's smart contract 408 that the prescription 408 has been filled. Once a prescription is filled, the patient's smart contract 408 may block the prescription from being sent to other pharmacies so as to prevent patients from shopping prescriptions to multiple pharmacies to be filled multiple times.”
Par. [0026], “Once the prescription is filled, the pharmacist may send on the ledger a receipt to the patient to indicate the prescription has been filled and to notify other pharmacies that the prescription has been filled should the user attempt to double-fill the prescription.”
In response to incorporating the updated prescription status into the blockchain, automatically executing a smart contract recorded on the blockchain to update the electronic medical record incorporated into the blockchain based on the updated prescription status to indicate whether the prescription is available
Par. [0049], “For example, a patient's smart contract may comprise code for a computer program that stores data indicating one or more medical records belonging to the patient. The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records.”
This shows that the smart contract is code that has the ability to add, remove, and amend the patient’s medical records.
Par. [0081], “The smart contract 410 may then automatically notify the patient's smart contract 408 that the prescription 408 has been filled. Once a prescription is filled, the patient's smart contract 408 may block the prescription from being sent to other pharmacies so as to prevent patients from shopping prescriptions to multiple pharmacies to be filled multiple times.”
This shows that the patient’s smart contract, upon receiving the updated prescription status sent by the pharmacists smart contract, updates the patient’s medical records, which prevents patients from shopping prescriptions to multiple pharmacies.
Wherein the smart contract updates the prescription
Par. [0049], “For example, a patient's smart contract may comprise code for a computer program that stores data indicating one or more medical records belonging to the patient. The patient's smart contract may include, in some instances, program code for adding records to the patient's medical history, removing records, amending records, and for granting permission to others to access the patient's records.”
However, Giordano does not teach
The ability to indicate whether refill of the prescription is available 
In response to a determination that an asset has been incorporated into the blockchain, notifying the patient of the asset, wherein notifying the patient comprises providing to the patient an identifier to identify the prescription, the identifier including an address where the prescription is stored on the blockchain
The smart contract Updating the prescription contained in the electronic medical record to indicate a remaining amount of the refill
Fisher teaches
The ability to indicate whether refill of the prescription is available and the system updating the prescription contained in the electronic medical record to indicate a remaining amount of the refill
Par. [0090], “The secure element is unlocked. POS sends receipt to secure element if possible and management server (444). The mobile health care secure element software in patients secure element designated for the service or product (e.g. “prescriptions) decrements the number of refills and sends notification to mobile device for display (446).”
Par. [0093], “In either one of the steps described above, after the user signs for the package, a receipt is transmitted to the remote server and the patients EMR is updated with the information. Also, a receipt is transmitted to the secure element. The number of refills may be decremented.”
Decrementing the number of refills is updating the prescription contained in the EMR to indicate the remaining amount of refills because it is reducing the number of refills listed as available in the EMR by one each time the prescription is filled.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Giordano the ability to indicate whether a refill is available and update the electronic medical record to indicate a remaining amount of refill, as taught by Fisher, because allowing the system to restrict the number of refills can help to provide “additional security and prevent fraudulent prescriptions” (Fisher, par. [0091]).
Khaund teaches
In response to a determination that an asset has been incorporated into the blockchain, notifying the patient of the asset, wherein notifying the patient comprises providing to the patient an identifier to identify the prescription, the identifier including an address where the prescription is stored on the blockchain
The combination of the previous references, Giordano and Fisher, teach a system that has the ability to make a determination that a prescription has been added to the medical record and notifying the patient. Therefore, the combination teaches a system where the asset being discussed is a prescription.
Par. [0039], “Once a user object is created, it can link to a virtual wallet, which is a collection of tickets that are owned by the specific user. The wallet may be an array of references to addresses that represent each ticket on the blockchain. The relationship is generally reflexive: the wallet may track the assets owned by the user, while the asset may store the user address and authorizes a set of activities for that user to do, including transferring or redeeming the ticket.”
Par. [0072], “Also, a determination may need to be made on who the “event owner” is for each ticket and whether that may differ in tickets for the same event or if that authority may be modified during the lifetime of the ticket. The administrator of the ticket, which is assumed to be the “user” that creates the ticket, may be inferred from invocation of the ticket creation routine and assigned accordingly. Creating the ticket may give the creator ultimate authority over the governance of the ticket. Once the ticket has been instantiated and verified to have been properly deployed onto the blockchain, the address is generally stored in a digital wallet to track ownership (process 408). The address and ABI will be required for any future transaction.”
A ticket is similar a prescription because they are both assets that can be redeemed for a product. The ticket is redeemed for the entrance to an event at the event, and a prescription is redeemed for the prescribed medication at a pharmacy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Giordano, and Fisher the ability to include in a notification that an asset has been added to the blockchain an identifier that includes the address of the asset stored on the blockchain, as taught by Khaund, because knowing the address of the asset on the blockchain would be necessary in order for the owner of the asset to be able to redeem the asset (see Khaund, par. [0039], [0072]).

Claim 5
	Regarding claim 5, the combination of Giordano, Fisher, and Khaund teaches all the limitations of claim 1. Giordano further teaches
The smart contract invalidating the prescription contained in the electronic medical record when the updated prescription status indicates the prescription contained in the electronic medical record has been filled completely and no refill prescription remains
Par. [0081], “Once a prescription is filled, the patient's smart contract 408 may block the prescription from being sent to other pharmacies so as to prevent patients from shopping prescriptions to multiple pharmacies to be filled multiple times.”
For prescriptions that are not provided refills, filling a prescription the first time will completely fill the prescription with no refill prescriptions remaining. Therefore, the prescription status would indicate no refills remaining when originally entered and the first fill would result in invalidating the prescription.

Claim 6
	Regarding claim 6, the combination of Giordano, Fisher, and Khaund teaches all the limitations of claim 1. Giordano further teaches
Receiving, by the node, a request to retrieve the electronic medical record and determining, by the node, whether the request to retrieve the electronic medical record was submitted by an authorized hospital
Par. [0040], “The computer 102 may belong to a participant in the medical records network, such as a doctor, patient, pharmacist, insurer, or hospital.”
This shows that a hospital can be a participant in the network.
Par. [0083], “In the example depicted in FIG. 5, a physician 502 holding access privileges to a patient's medical records requests to access a medical record of the patient 510. At stage 1 (516), the physician calls a physician's smart contract 504 that is linked to the physician 502 on the network. The call to the physician's smart contract 504 can include information indicating the physician's desire to access a medical record of the patient 510. At stages 2A and 2B (518a and 518b), the physician's smart contract 504 calls the rights manager 506, which validates the call to access the patient's medical record. The rights manager 506 may, for example, may confirm that the physician's smart contract 504 was properly called by the physician 502, rather than an unauthorized user that is not linked to the physician's smart contract 504. The rights manager 504 may also call the patient's smart contract 508 to verify that the physician 502 (or the physician's smart contract 504) is authorized to be sent medical records from the patient 510.”
In response to a determination that the request to retrieve the electronic medical record was submitted by an authorized hospital, providing the electronic medical record to the authorized hospital
Par. [0084], “If the rights manager 506 validates the call to access the patient's medical record, then at stage 3 (520), the physician's smart contract 504 calls the patient's smart contract 508 with a request for one or more medical records in the patient's medical profile. In some implementations, the patient's smart contract 508 may check that the request has been validated by the rights manager 506, and if so, the patient's smart contract 508 provides data to the physician's smart contract 504 for accessing the requested medical records.”

Claim 7
	Regarding claim 7, the combination of Giordano, Fisher, and Khaund teaches all the limitations of claim 6. Giordano further teaches
Receiving, from the authorized hospital, an updated electronic medical record, and incorporating the updated electronic medical record into the blockchain
Par. [0079], “At stage 1 (414), the physician 402 calls a physician's smart contract 404, which is linked to the physician 402, to add a set of one or more medical records to the patient's medical profile. The call to the physician's contract 404 can include data that identifies the set of medical records that are to be sent to the patient.”
Par. [0080], “The call at stage 1 (414) invokes execution of the physician's contract 404. The physician's contract 404 calls, at stage 2A (416a), the rights manager contract 406 to validate the request to add medical records to the patient's medical profile. In some implementations, the rights manager 406 can check that the physician is authorized to add medical records to the medical profile of the particular patient 412. By default, actors on the network may not be able to add medical records to a patient's medical profile unless the patient specifically authorizes an actor (e.g., physician) to add records to the patient's profile. The patient's smart contract 408 may identify a list of actors that are authorized to add medical records to the patient's profile. Thus, the rights manager 406 may, at stage 2B (416b), check with the patient's smart contract 408 to determine whether the physician 402 is among the list of authorized actors to add medical records to the patient's profile. If the physician 402 is authorized, then the rights manager 406 allows the physician's smart contract 404 to send, at stage 3 (418), data for causing the patient's smart contract 408 to add the set of medical records to the patient's medical profile”

Claim 8
	Regarding claim 8, the combination of Giordano, Fisher, and Khaund teaches all the limitations of claim 7. Giordano further teaches
Determining, by the node, whether the updated electronic medical record contains a prescription
Par. [0078], “As a result of the appointment, the physician 402 may generate one or more medical records that include a diagnosis of the ailment, lab results related to the diagnostic, and a prescription that the physician 402 has written for the patient 412 for medication to treat the ailment.”
This shows that prescriptions can be entered into the system by a doctor.
Par. [0081], “For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy.”
In order to send any new prescriptions to the pharmacy, the system must first be able to identify that a new prescription has been added to the record.
In response to a determination that the updated electronic medical record contains a prescription, notifying the patient of the prescription
Par. [0081], “In some implementations, after the patient's smart contract 408 has added a new medical record to the medical profile of the patient 412, the contract 408 can automatically generate an alert for the patient 412, such as by sending an e-mail message or text message (e.g., SMS message) to the patient 412. The patient alert is represented in FIG. 5 at stage 5 (422), for example. In some implementations, the patient's smart contract 408 may send a new medical record to a third party either automatically or on request of the patient 412 (see stage 4 (420)).”
This shows that the patient can be notified in response to any new records being added, which would include the new prescriptions.

Claim 10
	Claim 10 is an apparatus claim that recites a device for storing and processing electronic medical records comprising components configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Giordano discloses the following limitations not present in claim 1
A device for storing and processing electronic medical records comprising: one or more processors and one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors
Par. [0025], “Some implementations of the subject matter described herein can include a computing system that includes one or more processors and one or more computer-readable media having instructions stored thereon that, when executed, cause performance of operations. The operations can include identifying a command from a first user to access a medical record of a patient having an account on a computing network”
Please refer to the rejection of claim 1 for additional limitations.

Claim 12
	Claim 12 is a computer program product claim that recites a non-transitory computer-readable medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform a method comprising steps that are the same or substantially similar to the steps of the method of claim 1. Giordano discloses the following limitations not recited in claim 1
A non-transitory computer-readable medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform a method
Par. [0025], “Some implementations of the subject matter described herein can include a computing system that includes one or more processors and one or more computer-readable media having instructions stored thereon that, when executed, cause performance of operations. The operations can include identifying a command from a first user to access a medical record of a patient having an account on a computing network”

Claims 16-19
	Claims 16-19 are apparatus claims ultimately dependent from claim 10 that recite devices configured to perform functions that are the same or substantially similar to the steps of the methods of claims 5-8, respectively. Please refer to the rejections of claims 10 and 5-8.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Giordano, Fisher, and Khaund, in further view of Claud (US PG Pub. 2010/0293001).

Claim 2
	Regarding claim 2, the combination of Giordano, Fisher, and Khaund teaches all the limitations of claim 1. Giordano further teaches
Receiving, by the node, a request to retrieve information and determining, by the node, whether the request to retrieve the information was submitted by an authorized entity
Par. [0083], “In the example depicted in FIG. 5, a physician 502 holding access privileges to a patient's medical records requests to access a medical record of the patient 510. At stage 1 (516), the physician calls a physician's smart contract 504 that is linked to the physician 502 on the network. The call to the physician's smart contract 504 can include information indicating the physician's desire to access a medical record of the patient 510. At stages 2A and 2B (518a and 518b), the physician's smart contract 504 calls the rights manager 506, which validates the call to access the patient's medical record. The rights manager 506 may, for example, may confirm that the physician's smart contract 504 was properly called by the physician 502, rather than an unauthorized user that is not linked to the physician's smart contract 504. The rights manager 504 may also call the patient's smart contract 508 to verify that the physician 502 (or the physician's smart contract 504) is authorized to be sent medical records from the patient 510.”
See also par. [0055], “In some implementations, the computer 102 may call and execute any smart contract stored on the ledger 106, but substantive operations in the called contract may be performed only if the caller is verified as having rights to use the called contract.”
Providing the information to the authorized entity in response to a determination that the request to retrieve the information was submitted by an authorized entity
Par. [0084], “If the rights manager 506 validates the call to access the patient's medical record, then at stage 3 (520), the physician's smart contract 504 calls the patient's smart contract 508 with a request for one or more medical records in the patient's medical profile. In some implementations, the patient's smart contract 508 may check that the request has been validated by the rights manager 506, and if so, the patient's smart contract 508 provides data to the physician's smart contract 504 for accessing the requested medical records.”
The entities interacting with the system including a pharmacy and having a record that the pharmacy is an authorized pharmacy 
Par. [0064], “Similarly, a second patient 209 may access his or her medical history by calling the smart contract 209SC, and a pharmacist 214SC may fill prescriptions specified by the pharmacist's smart contract 214SC.”
Allowing patients to provide prescriptions to pharmacies (i.e., the system does not automatically provide all prescriptions directly to the pharmacy in the way described in par. [0081])
Par. [0064], “For example, a "patient" smart contract may enable a user to access medical records of the user (but not of other users), to add authorizations for doctors or other parties to access all or some of the user's medical records, to remove authorization of parties to access all or some of the user's medical records, to send valid prescriptions to a pharmacist for filling”
Providing the prescription to the authorized pharmacy
Par. [0081], “For example, the patient 412 may configure the smart contract 408 to automatically send any new prescriptions to a smart contract 410 linked to the patient's 412 preferred pharmacy. Although not expressly shown in FIG. 4, when a medical record is sent to the pharmacist's smart contract 410, the transaction may first be validated by the rights manager 406.”
Blocking the prescription from being sent to other pharmacies in response to determining that the prescription can no longer be filled
Par. [0081], “Once a prescription is filled, the patient's smart contract 408 may block the prescription from being sent to other pharmacies so as to prevent patients from shopping prescriptions to multiple pharmacies to be filled multiple times.”
However, Giordano does not explicitly teach
Receiving, by the node, a request to retrieve the prescription
Determining, by the node, whether the request to retrieve the prescription was submitted by an authorized pharmacy, and
In response to a determination that the request to retrieve the prescription was submitted by an authorized pharmacy, providing the prescription to the authorized pharmacy
Claud teaches
Receiving a request to retrieve the prescription, determining whether the request to retrieve the prescription was submitted by an authorized pharmacy, and in response to a determination that the request to retrieve the prescription was submitted by an authorized pharmacy, providing the prescription to the authorized pharmacy
Par. [0080], “The patient takes the prescription to a pharmacist who belongs to the Network, who uses the (access-protected) web pages associated with the " Pharmacist" role to retrieve the prescription information from the central server by submitting the corresponding the onetime code that is printed on the prescription, using one or more steps to accomplish the automated transfer of this prescription information from the inventive system to another information technology system belonging to the pharmacist. As an alternative to step 6, above, the patient takes the prescription to a pharmacist who does not yet belong to the Network, who uses the (non-password protected) web pages associated with the "RxCheck" role to verify the authenticity of the information printed on the prescription, but is unable to accomplish the automated transfer of this prescription information from the inventive system to another information management system belonging to the pharmacist. One preferred way to accomplish this is to display, in the context of a web page, an image (e.g., gif file) of the prescription.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Giordano, Fisher, and Khaund the ability to receive requests for a prescription to be filled at the system from a pharmacy, determine whether the pharmacy is an authorized pharmacy, and providing the prescription to the pharmacy in response to determining the pharmacy is an authorized pharmacy, as taught by Claud, because it allows for an easy and secure exchange of the prescription information that is at least: in a manner controlled by the patient and in a manner which allows the prescribing practitioner to ignore which pharmacist will receive the information (Claud, par. [0014]-[0016]).

Claim 13
	Claim 13 is an apparatus claim dependent from claim 10 that recites a device configured to perform functions that are the same or substantially similar to the steps of the method of claim 2. Please refer to the rejections of claims 10 and 2.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Giordano, Fisher, and Khaund, in further view of Stong (US PG Pub. 2017/0076058).

Claim 21
	Regarding claim 21, the combination of Giordano, Fisher, and Khaund teach all the limitations of claim 1. However, Giordano does not teach
The updated prescription status comprising a first type and a first amount of medication a third-party provider picked up from a pharmacy for delivery to the patient
A second type and a second amount of medication the third-party provider delivered to the patient
Fisher teaches
The ability to track prescription transactions that include deliveries to the patient, wherein tracking the delivery transaction includes a receipt of the transaction
Par. [0093], “The patient may elect to have their prescription mailed to them. When the delivery person arrives to deliver the prescription, the patient may have to manually sign to accept it. Alternatively, the patient may have to “tap” their NFC enabled device near the delivery persons NFC enabled device and upon doing so “signs” electronically for the delivery. In this step, the patient's ID is transferred from the secure element to the delver person's NFC enabled device (the “POP”) using NFC induction. The patient may also authenticate at their mobile device using a PIN or biometrics or a combination. In this case authentication is performed by a remote server. Upon successful authentication, the notification is transmitted wireless to the delivery persons NFC enabled mobile device. For extremely dangerous drugs, the prescription may be housed in a container that has an exterior digital lock with an embedded NFC chip. The patient must hold their NFC enabled device near the lock which utilizes the s patients ID or the patients secure element key to unlock the container using NFC induction. So, in this instance the secure element embedded in the lock is pre-encoded with a secure element key that the patient also has stored in their NFC enabled device. In either one of the steps described above, after the user signs for the package, a receipt is transmitted to the remote server and the patients EMR is updated with the information. Also, a receipt is transmitted to the secure element. The number of refills may be decremented. The next delivery of the prescription maybe scheduled and transmitted to the secure element or mobile device so that it can be displayed on a calendar integrated with the health care application.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Giordano, Fisher, and Khaund the ability to track prescription transactions that include delivery transactions, wherein tracking the transaction includes a receipt, as taught by Fisher, because it allows the system to authenticate that a patient that has requested a delivery of prescription medication has been properly delivered to the patient (see Fisher, par. [0093]). 
Stong teaches
Maintaining a record of the patient’s history
Par. [0093], “The patient history reporter 610, in one embodiment, provides an interface to display previously-entered prescriptions associated with a patient. The patient history reporter 610 may display a list of historical prescriptions for the patient, and may organize the prescriptions by any parameter associated with the prescriptions. For example, the list of historical prescriptions may be sortable by date, by medication name, by status, or any other parameter.”
Par. [0094], “In some embodiments, the patient history reporter 610 displays a fill history associated with a prescription. For example, the fill history for a prescription may include a date dispensed, a quantity dispensed, and a status associated with dispensing the prescription.”
The updated prescription status comprising a first type and a first amount of medication a third-party provider picked up from a pharmacy for delivery to the patient
Par. [0125], “The status reporter 912, in some embodiments, provides an interface for reporting a status of one or more deliveries in a route and/or a run. The status reporter 912 receives data relating to deliveries and updates a display in response. In one embodiment, the status reporter 912 displays an indicator that corresponds to a percentage of completion for one or more routes or for a run. For example, the status reporter 912 may display a progress bar for each route in a run that updates as deliveries are reported to indicate a percentage of deliveries completed for that route. In another example, the status reporter 912 may display a progress bar for a run that reflects the percentage of deliveries in the run that have been completed.”
Par. [0127], “In some embodiments, the status reporter 912 displays data relating to deliveries in progress.”
Par. [0135], “The route start/stop manager 1004, in one embodiment, provides an interface for a driver to indicate that he or she has started the delivery route.”
Par. [0094], “In some embodiments, the patient history reporter 610 displays a fill history associated with a prescription. For example, the fill history for a prescription may include a date dispensed, a quantity dispensed, and a status associated with dispensing the prescription.”
This shows that the system has the ability to record the amount dispensed and when it was dispensed.
Because each dispensed prescription has information regarding the type of medication dispensed and the quantity of medication dispensed (see par. [0094], which describes the system having records of prior prescriptions including types and quantities dispensed), providing information that the prescription is being picked up to be delivered (par. [0135]) would be providing information about the type and amount of medication that has been picked up.
A second type and a second amount of medication the third-party provider delivered to the patient
Par. [0037], “For example, the report manager 212 may track and display historic data showing medications received by the patient... In one embodiment, the report manager 212 may track and compile data showing the amount of specific medications or categories of medications received by patients.”
This, in addition to the patient history reporter (see par. [0096]-[0097]), shows that the system has the ability to track the types and amounts of medication that have been received by the patient over time. This means that the system is able to record the type and amount of medication that has been delivered to the patient.
Par. [0081], “The status tracker 512, in some embodiments, tracks the status of a prescription as it progresses through the pharmacy. For example, the pharmacy may provide an indicator tracked by the status tracker 512 that shows that the prescription has been delivered. The status tracker 512 may display the status to a user.”
Par. [0126], “In some embodiments, the status reporter 912 reports delivery to a medical professional associated with a patient for whom medication has been delivered. For example, in response to a report that a particular delivery has been completed, the status reporter 912 may determine which patients are associated with delivered medications and initiate a text message to nurses assigned to the patients that medication for those patients has arrived.”
Par. [0127], “In another embodiment, the status reporter 912 displays data relating to deliveries from previously completed runs and/or routes.”
This shows that the system has the ability to identify that a medication has been successfully delivered to a patient and provide updates to entities external to the pharmacy system.
Par. [0138] describes the delivery driver having the ability to capture and record images of the delivered medication at the time of delivery.
Par. [0139], “The delivery confirmation manager 1012, in one embodiment, provides an interface to receive information to confirm delivery of medications to a location. The delivery confirmation manager 1012 may associate information with the delivery. The information associated by the delivery confirmation manager 1012 with the delivery may include, but is not limited to, inputs by a driver, inputs by a receiving party, and data received from network sources by the driver interface 914, such as time and/or location data.”
Par. [0142], “The delivery confirmation manager 1012 may be configured to receive status change inputs. For example, the delivery confirmation manager 1012 may provide a virtual button that can be activated by a driver to indicate that a delivery is completed.”
Because dispensed prescriptions include both the type and amount of medication dispensed (see par. [0094]) and the system has the ability to keep records regarding types and amounts of medications received by the patients (see par. [0037]), the confirmation that the prescriptions have been delivered would include information regarding the type and amount of medication that has been delivered. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Giordano, Fisher, and Khaund the ability to include a first type and amount picked up by the delivery driver to be delivered to the patient and a second type and amount delivered to the patient by the delivery driver in the updated prescription status, as taught by Stong, because it allows the system to ensure a patient has been provided their medication (par. [0037], [0094]-[0097]), which can be useful in monitoring the care of the patient (see par. [0126]) and monitoring the patient for prescription drug abuse (see par. [0037]).

Claim 22
	Claim 22 is an apparatus claim ultimately dependent from claim 10 that recites a device configured to perform functions that are the same or substantially similar to the steps of the method of claim 21. Please refer to the rejections of claims 10 and 21.

Claim 23
	Claim 23 is a computer program product claim ultimately dependent from claim 12 that recites a non-transitory computer-readable medium storing instructions that, when executed by a processor, perform functions that are the same or substantially similar to the steps of the method of claim 21. Please refer to the rejections of claims 12 and 21.

Response to Arguments
Prior Art Rejections
Applicant's arguments filed October 21, 2022, have been fully considered but they are not persuasive. 
The Applicant argues that the cited references do not teach all of the claim limitations because the Khaund reference is non-analogous art. This argument is not persuasive.
In order for a reference to be used in a 103 rejection, the reference must be analogous art (MPEP 2141.01(a).I). “[A] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” Id. A reference is considered reasonably pertinent if it is solving a similar problem as the claimed invention. Id.
Although the Khaund reference is not necessarily in the same field of endeavor as the claimed invention (i.e., the claimed invention relates to prescriptions, whereas the Khaund reference relates to tickets), the Khaund reference is reasonably pertinent to the claimed invention because both the prescriptions in the claimed invention and the tickets of Khaund are digital assets that are stored on the blockchain that can be redeemed by the user. The prescription of the claimed invention is an asset that can be redeemed for the amount of medication indicated by the prescription, and the ticket of Khaund is an asset that can be redeemed for admission to whatever is indicated on the ticket (e.g., access to an event).
The teachings of Khaund regarding notifying the user of the location of the ticket upon the instantiation of the ticket informs the user of the location of the ticket so that the ticket can then later be redeemed by the user (see Khaund, par. [0039], [0072]). This reasoning (i.e., notifying the user of their digital asset so that it can be redeemed later) can also be applied as the reasoning to notify the user of the claimed invention regarding the location of the prescription on the blockchain. Notifying the user of the location of the prescription on the blockchain would then allow the user to redeem the prescription, which would allow the medication to be filled. 
Because the Khaund reference is reasonably pertinent to the claimed invention by solving a problem faced by the inventor of the claimed invention, the argument that the Khaund reference is nonanalogous art is not persuasive.

The remaining arguments against the Khaund reference are directed towards the fact that Khaund does not specifically recite the use of prescriptions. However, the Giordano reference teaches the use of prescriptions, updating prescriptions, and notifying users regarding prescriptions. Therefore, when the teachings of Giordano are combined with the teachings of Khaund regarding the location of an asset on the blockchain, the combination of references teaches the limitations of the claim.
Therefore, the arguments regarding whether Khaund teaches the location of a prescription is not persuasive.

With regards to the arguments against the combination of references regarding Fisher and Giordano, the arguments are not persuasive.
In order to teach away from a reference, the reference must somehow “criticize, discredit, or otherwise discourage the solution claimed”, and simply reciting alternative embodiments is not sufficient to support an argument of “teaching away” (MPEP 2123.II).
Giordano simply describing negating a prescription that does not have any refills to prevent a user from shopping a prescription to be filled more times than should be allowed (par. [0081]) does not teach away from tracking a number of refills because the blocking of the prescription is done to prevent a prescription from being improperly filled, which is the same purpose for tracking the number of available refills (see specification, par. [0039]).
With regards to whether Fisher uses a smart contract to update the prescription, the Fisher reference is not relied upon for that teaching. The Giordano reference teaches the ability to update the items in the medical record using a smart contract (Giordano, par. [0049]). Fisher teaches the ability to update the prescription in an EMR by decrementing the number of refills in order to indicate the number of refills remaining (see Fisher, par. [0090], [0093]). This combination of references teaches the limitation of using a smart contract to update the prescription in the electronic medical record by decrementing the number of refills remaining.
Because Fisher reference was not relied upon to teach the use of a smart contract and the combination of the Fisher reference and the Giordano reference teach the limitation, the arguments against the combination of the Giordano and Fisher references are not persuasive.

For at least the foregoing reasons, the arguments against the 103 rejections are not persuasive, and the 103 rejections will be sustained.

Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686